Citation Nr: 0306356	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  02-05 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability to include a major depressive 
disorder.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1972 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2001, a 
statement of the case was issued in February 2002, and a 
substantive appeal was received in April 2002.  

The veteran filed a claim of service connection for chemical 
burn scars.  That claim was denied.  In April 2002, he 
withdrew that claim, and that issue is no longer before the 
Board.  Further, he indicated that he wished to file a claim 
of service connection for pseudofolliculitis.  That claim was 
granted by October 2002 rating decision.  The grant of 
service connection for pseudofolliculitis constitutes a full 
award of the benefit sought with respect to that issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  An acquired psychiatric disability to include a major 
depressive disorder is not shown to be related to the 
veteran's active service.

3.  The veteran is not shown to be suffering from a current 
low back disability.

4.  A cervical spine disability is not shown to be related to 
the veteran's active service.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2002).

2.  An acquired psychiatric disability to include a major 
depressive disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  A low back disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

4.  A cervical spine disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
a low back disability and for an acquired psychiatric 
disability.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a March 2001 letter and the February 2002 
statement of the case, the veteran was advised of the types 
of evidence VA would assist him in obtaining.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
private and VA medical records and several relevant VA 
examination reports.  As the record shows that the veteran 
has been afforded VA examinations in connection with his 
claims, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

On August 1972 report of medical history, the veteran did not 
report physical or psychiatric abnormalities.  On the 
corresponding medical examination report, no abnormalities 
were noted with the exception of a scar on the left arm.  The 
"PULHES" physical profile amounted to a "picket fence" 
(i.e., all 1's), indicating a high level of medical fitness.  
(See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991) for an explanation of the military medical profile 
system).  

July 1973 service medical records indicated complaints of low 
back pain.  The veteran denied a history of trauma.  
Analgesics were prescribed.

October 1973 service medical records reflected complaints of 
upper back pain secondary to trauma.  The pain was 
concentrated in the cervical area.  Medication was 
prescribed.  

June 1974 service medical records reflected a diagnosis of a 
low back condition.

The January 1976 report of medical examination reflected no 
medical or psychiatric abnormalities.  The veteran's PULHES 
profile consisted of all 1's, and the veteran's fitness was 
assessed as an "A" on a scale of A through E.  See Hanson, 
supra.

An August 1999 X-ray study report reflected a hypoplastic 
disc space at L5-S1 that was possibly congenital or 
developmental rather than degenerative.  The study was 
otherwise unremarkable.

An August 1999 X-ray study of the cervical spine showed mild 
degenerative disease and slight reversal of the cervical 
curvature.

On August 1999 VA examination of the spine, the veteran 
indicated that he fell off a truck in 1975 and suffered 
strain in the neck and low back.  He also reported low back 
discomfort after a spinal tap conducted prior to circumcision 
in 1974.  He reported the use of analgesic medication to 
relieve neck and low back pain.  X-ray studies were 
conducted, and the examiner diagnosed degenerative disc 
disease of the cervical spine and lumbar spine.

On August 1999 VA psychiatric examination, the veteran 
indicated that he did not enjoy life and that he had 
difficulty concentrating.  He denied other more adverse 
symptomatology.  The examiner indicated that attention span 
was good and that the veteran exhibited no delusions, 
hallucination, impairment of thought, etc...  The examiner 
diagnosed major depression and obsessive-compulsive traits.  

By February 2000 rating decision, the RO denied service 
connection for a psychiatric disability and for the veteran's 
claimed back disabilities.  By May 2001 rating decision, the 
RO again denied service connection for the foregoing.

A lay statement dated in April 2002 indicated that the 
veteran began to complain of back pain after his in-service 
circumcision.  Another lay statement dated that month also 
indicated that the veteran suffered from back pain after his 
circumcision.

On June 2002 VA orthopedic examination, the veteran 
complained of cervical spine and low back pain but indicated 
that he was not taking any medication to alleviate 
symptomatology.  The examiner diagnosed mild osteoarthritis 
in the C5-6 interspace without neurologic or mechanical 
deficit and complaints of low back pain without neurologic or 
mechanical deficits.

On July 2002 psychiatric examination, the examiner indicated 
that the veteran was unsophisticated.  He had a euthemic 
affect, and a chronic anxious smile was noted.  He had 
depressive symptoms and mild irritability.  Cognitively, the 
veteran was dull but grossly intact, alert, and oriented 
times three.  The examiner diagnosed major depression as well 
as obsessive-compulsive personality traits.  The latter were 
noted as an Axis II diagnosis.  The examiner explained that 
this diagnosis reflected a personality trait and was not 
necessarily pathological.  The examiner opined that the 
veteran's major depression was unrelated to service. 

In an August 2002 addendum to the June 2002 orthopedic 
examination report, the examiner opined that the veteran's 
complaints of low back pain were unrelated to a spinal tap 
conducted in service.  The examiner also indicated that X-ray 
evidence reflected no arthritic changes or other 
abnormalities in the low back.  Further, the examiner opined 
that the mild osteoarthritic changes in the cervical spine 
were unrelated to service.  Indeed, the examiner indicated 
that such changes were related to age.

Law and Regulations 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Analysis

Acquired psychiatric disability 

In order for service connection to be granted, the evidence 
must show that a presently diagnosed disability is related to 
service.  38 C.F.R. § 3.303; Gilpin, supra.  The veteran 
presently suffers from depression.  However, the competent 
medical evidence of record reflects that his depression is 
unrelated to service.  Because there is no nexus between his 
major depression and service, service connection for that 
disability is denied.  38 C.F.R. § 3.303.

The Board notes that the veteran's obsessive-compulsive 
traits are personality traits and not the result of 
pathology.  Thus, service connection for obsessive-compulsive 
traits cannot be granted.  See 38 C.F.R. § 3.303 (c).

Low back 

The June 2002 VA medical examination report reveals that the 
veteran does not suffer from a low back disability.  X-ray 
evidence and physical examination failed to uncover any sign 
of low back pathology.  Absent a present disability, service 
connection cannot be granted.  38 C.F.R. § 3.303; Gilpin, 
supra.  Thus, service connection for a low back disability is 
denied.  

The Board recognizes that the veteran has voiced complaints 
of low back pain.  However, pain alone, without an underlying 
diagnosis does not constitute a disability for which service 
connection can be granted.  See Sanchez-Benitez, supra.  
Additionally, the Board is aware that of the lay statements 
indicating that the veteran began to complain of low back 
pain following a spinal tap administered in service.  The 
Board, however, cannot rely on lay medical evidence in 
rendering its decisions.  Espiritu, supra. 

Cervical spine 

The evidence unequivocally demonstrates that cervical spine 
degenerative changes are age related as opposed to service 
related.  Because the degenerative changes in the veteran's 
cervical spine are not related to service, service connection 
for that condition cannot be granted.  38 C.F.R. § 3.303.  

Conclusion

This is a case where the preponderance of the evidence weighs 
against the veteran's claims.  Pursuant to comprehensive 
medical and psychiatric examinations, VA examiner opined that 
the veteran's claimed disabilities were unrelated to service.  
There is no medical evidence to the contrary.  As the 
preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.


ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

